Citation Nr: 1203557	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  05-20 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for a low back disability, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from March 1997 to January 2000.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2004 rating decision of the RO in Columbia, South Carolina.  That decision denied a rating in excess of 10 percent for the Veteran's low back disability.  In a December 2005 rating decision, the RO increased the disability evaluation for the low back disability to 40 percent from August 12, 2004, the date of the increased rating claim.  As this is not the maximum benefit available, the issue of entitlement to a higher disability evaluation for a low back disability remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that although the Veteran requested a Board hearing in her substantive appeal (VA Form 9), she specifically withdrew this request in a November 2005 VA Form 21-4138, signed by her.  There are no other outstanding hearing requests of record.

This matter was previously before the Board, and adjudicated in a decision dated in August 2008.  In that decision, the Board denied an increased evaluation for the Veteran's low back disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC).  In an Order dated in August 2009, pursuant to a Joint Motion for Remand, the CAVC vacated the Board's August 2008 decision, and remanded this claim back to the Board for development consistent with the Joint Motion.

In August 2010, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.

In the August 2010 remand, the Board determined that the issue of entitlement to TDIU had been raised via a December 2005 examination report and evidence of unemployability.  Citing Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009); VAOPGCPREC 6-96. 

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  For the entire period of this appeal, the Veteran's low back disability has been manifested by painful motion of the thoracolumbar spine with forward flexion that exceeds 5 degrees; incapacitating episodes, to the extent they have been present, have been less than 6 weeks in duration during the past 12 months; there is no unfavorable ankylosis; there are no associated neurological abnormalities.

3.  The Veteran has multiple service-connected disabilities; during the period on appeal, the combined disability rating is 60 percent.

4.  For the entire period of this appeal, the Veteran's service-connected disabilities did not render her unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 40 percent for a low back disability have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).

2.  The criteria for a total rating based on individual unemployability due to service-connected disabilities have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Remand Compliance

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While such substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the Board finds that the RO substantially complied with the Board's remand instructions.  The Veteran was provided with appropriate VCAA notice regarding the TDIU claim, and the Veteran's VA vocational rehabilitation records were associated with the Claims file.  In addition, the Veteran was provided orthopedic and neurological examinations to evaluate her service-connected low back disorder and to provide an opinion addressing her claim for a TDIU.  

Regarding the specific remand instructions pertaining to the examinations: (1) each examiner indicated that the claims file was available to them, and was reviewed by them in conjunction with the examination; (2) all pertinent symptomatology and findings were reported in detail; (3) no additional special diagnostic tests were deemed necessary for an accurate assessment by either examiner; (4) prior CT scans were reviewed by the orthopedic examiner, but no further studies were deemed relevant by either examiner; (4) each examiner recorded all pertinent medical complaints, symptoms, and clinical findings; (5) the orthopedic examiner conducted range of motion studies on the lumbosacral spine, to include forward flexion, extension, left and right lateral flexion, and left and right lateral rotation; (6) the orthopedic examiner recorded the range of motion observed on clinical evaluation in terms of degrees, and found pain to be present throughout all ranges of motion, thus rendering moot the instruction to indicate the degree of motion at which such pain begins; (7) neither examiner specifically noted whether there was ankylosis of the entire thoracolumbar spine or whether the entire spine is fixed in flexion or extension, however, the Board finds that the ranges of motion recorded preclude such a finding, and therefore there is substantial compliance; (8) each examiner provided an opinion as to neurological manifestations of the low back disability; (9) the orthopedic examiner provided an opinion regarding whether the Veteran's low back disability causes her to be unemployable; and (10) a complete rationale was provided for the opinion.  

While neither examiner rendered an opinion as to whether the Veteran experiences functional impairments, such as weakness, excess fatigability, incoordination to repeated use or flare-ups, etc, the Board finds that this does not render the examinations inadequate, as the Veteran has never reported such symptoms either to the examiners or to VA.  As such, and for the reasons discussed above, the Board finds that while there was not strict compliance with the remand instructions, there has been substantial compliance, and no corrective action is necessary.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The CAVC issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In an August 2004 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  An April 2006 letter provided notice of the provisions for disability ratings and for the effective date of the claim.  Following the Board's remand, a September 2010 letter provided notice with regard to the TDIU claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's VA treatment records, vocational rehabilitation records, and the Veteran's written assertions regarding her claim.  

In addition, the Veteran was afforded VA examinations in August 2004, December 2005, and January 2011.  The Board finds that the January 2011 examination ensured that the Veteran was provided an adequate examination regarding each claim.  In so finding, the Board notes that each component of that examination was performed by a medical professional based on explicitly acknowledged review of claims file, solicitation of history and symptomatology from the Veteran, and thorough examination of the Veteran.  The examiners included findings pertinent to the rating criteria, and the orthopedic examiner provided an opinion regarding employability.  That opinion was supported by the examiner's rationale, which was consistent with the examination findings and otherwise with the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

The Board acknowledges that the Veteran told the January 2011 orthopedic examiner that her primary care physician had prescribed bed rest for one back pain.  This at least implies that there may be private treatment records which have not been obtained.  However, the Veteran has been notified of the kind of evidence that is pertinent to her claim, and that VA will assist her in obtaining those records.  She has not requested that any private records be obtained and has not suggested that those records would be pertinent to the claim beyond establishing that bed rest was prescribed.  The Board accepts her account of having been prescribed bed rest by her private physician, and finds that no additional development is necessary to obtain private treatment records.  

Analysis of Low Back Rating

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the claimant's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the CAVC extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In an April 2000 rating decision, the RO granted service connection and assigned an initial 10 percent rating for "low back pain," pursuant to former Diagnostic Code 5295, effective January 8, 2000.  The November 2004 rating decision on appeal evaluated the Veteran's low back disorder in accordance with the current rating formula, under Diagnostic Code 5237, and denied a rating higher than 10 percent.  During the pendency of the current appeal, a December 2005 rating decision assigned a 40 percent disability rating for the low back, effective August 12, 2004, the date of receipt of the claim now on appeal.  

As noted above, the Veteran's low back disability was initially evaluated under different rating criteria; however, during the entire period on appeal the amended criteria have been in effect.  The amended spine regulations direct the rater to apply either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

In addition, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Note (1).

General Rating Formula

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), which encompasses such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Diagnostic codes 5235-5243 are included.  

Under the General Rating Formula for diseases and injuries of the thoracolumbar spine, the following ratings are available:

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

30% Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

20% Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

10% Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2): (See also Plate V.) 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (5).  

Thus, the current evaluation contemplates pain on motion and forward flexion 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  In order to warrant a higher evaluation, there must be the functional equivalent of unfavorable ankylosis of the entire thoracolumbar spine.  

During an August 2004 VA spine examination, forward flexion was measured to 40 degrees, extension was measured to 15 degrees; right and left lateral flexion were each measured to 15 degrees; and right and left rotation were each measured to 15 degrees.  The examiner indicated that the Veteran's range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.

During a December 2005 VA spine examination, forward flexion was measured to 5 degrees, extension was measured to 5 degrees; and right and left lateral flexion were each measured to 10 degrees.  The examiner indicated that the Veteran would not rotate during the examination and could not perform repetitive motions with her back.  

During the January 2011 orthopedic examination, flexion was measured to 78 degrees, extension was measured to 12 degrees, lateral flexion was measured to 27 degrees, bilaterally, and rotation was measured to 35 degrees, bilaterally.  Pain was experienced throughout the entire range of motion.  The Veteran was able to repetitively range the lumbar spine without change in her range of motion or level of pain following repetitive use on this examination.  There was no focal spasm on examination. 

During the January 2011 neurological examination, the examiner found that range of motion of the lumbar spine is normal.

Thus, based on clinical measures, range of motion has always exceeded unfavorable ankylosis of the thoracolumbar spine.  The Board has also considered the impact of the Veteran's symptoms on her daily life.  On her VA Form 9, the Veteran reported that she has a problem sleeping at night.  The pain is unbearable such that she cannot live a normal life or do the things she used to do.  This has affected her life with her kids.  

During the August 2004 VA spine examination, the Veteran complained of low back pain.  The Veteran further indicated that her low back condition affected her ability to be employed as well as her daily activities, including chores, exercise, and caring for her children.  It was noted that she used over-the-counter medication for treatment and had not been treated with surgery, physical therapy, assistive devices, or epidural injections.   

During the December 2005 VA spine examination, the Veteran complained of chronic low back pain that had worsened recently and she denied any surgeries, injections, or physical therapy.  She indicated that she takes over-the-counter medication with no pain relief, and uses a back brace occasionally for increased back support.  Aggravating factors were listed as housework, prolonged standing, lifting, and bending.  She reported periodic dull pains one to three times a week lasting up to five days with flare-ups every two weeks that last approximately five days and consisted of severe unrelieved pain.  She was having a flare-up at the time of the examination.  She reported that she was not employed due to her low back condition.  She reported that employers would not hire her because a physician has prescribed no lifting or bending.  While the Veteran detailed that her low back condition did not affect her ability to walk, she indicated that her daily activities were affected, including chores, caring for her children, and recreation and running.  Physical examination findings were noted as tenderness along the entire lumbosacral region, and no spasms present.  The examiner indicated that the physical examination of the lumbar spine was extremely limited due to her current flare-up.  Straight leg raising elicited low back pain immediately upon lifting her legs.  The examiner diagnosed lumbar strain.  X-ray examination findings dated in December 2005 revealed an essentially negative radiographic examination of the lumbosacral spine.  

During the January 2011 orthopedic examination, the Veteran complained of low back pain present on a daily basis.  She says it tends to come and go throughout the day depending upon what she is doing.  It averages 5 out of 10 in intensity.  At times, her ability to walk is affected.  Activity aggravates her back pain, especially prolonged standing.  She has pain at work.  But said for the most part, she can still do her job appropriately.  There are occasions where she misses work predominantly during flare-ups.  Also, there are occasions where her back pain slows her down and prohibits her from being as productive as she would like to be.  But, she said that she is still very capable of doing her work.  Her activities of daily living are affected during flare-ups, but not on a daily basis.  She has flare-ups which occur approximately once every 7 to 10 days, and tend to come out of nowhere.  During the flare-ups, the pain is 10 out of 10 in intensity.  The flare-ups tend to last one day.  The flare-ups resolve with rest and pain medication. 

The Board finds, based on the clinical findings and the Veteran's assertions as recorded in the examination reports, that the criteria for a rating higher than 40 percent are not met.  In addition to the measured limitation of motion, the Veteran's primary symptom appears to near-constant pain.  The presence of pain, as described by the Veteran, is certainly a component of disability, and the Board does not wish to minimize its impact on her life; however, all compensable levels under the rating schedule are assigned "with or without symptoms such as pain."  In essence, the Veteran's report of pain is not itself probative of entitlement to a higher rating.  Indeed, the evidence demonstrates no additional functional impairment that would warrant a higher rating than currently assigned.  It is clear from the record that the Veteran has peri-articular pathology.  In addition, there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for the lumbar spine.  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.

The clinical evidence pertinent to this period, as well as the assertions of the Veteran, do not indicate or even suggest that there is the functional equivalent of unfavorable ankylosis of the entire thoracolumbar spine.  The Veteran has offered no specific statements regarding impairment to this degree.  The Veteran has always been shown to attain the neutral position.  There is no suggestion of limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  

Again, the issue is not whether pain additionally limits motion, but whether that additional limitation would not only prohibit all motion of the thoracolumbar spine, but would result in the additional symptomatology emblematic of unfavorable ankylosis.  Here, the clinical evidence and the Veteran's statements simply do not demonstrate or even suggest impairment to that level.  Each examination reflects that despite the presence of pain throughout all excursions of motion, the Veteran could attain the excursions of motion set out above, there was no additional limitation following repetitive use or additional limitation during flare-ups.  Moreover, the Veteran's gait and posture were noted as normal.  As such, the Board concludes that a rating higher than 40 percent under the General Rating Formula is not warranted.  

Formula for Rating IVDS Based on Incapacitating Episodes

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows:

60% With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months;

40% With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months;

20% With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months;

10% With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

During an August 2004 VA spine examination, there were no findings of intervertebral disc disease or any neurological, motor, sensory, deep tendon reflex, or gait impairment.  The examiner reported that there was no evidence of neurological spine problems. 

During a December 2005 VA spine examination, the Veteran reported that she had been placed on bedrest by a physician in the past year for total of 3 days; however, there were no findings of intervertebral disc disease at that time.  

A December 2006 VA noncontrast CT scan of the lumbar spine revealed minimal diffuse disc bulge at the L4/5 level.  

During the January 2011 orthopedic examination, the Veteran reported one incapacitating episode over the last 12 months in which a physician prescribed bedrest.  The diagnosis was degenerative disc disease.  

During the January 2011 neurological examination, the Veteran did not describe any prostrating symptoms, although she stated that, from time to time, her pain may last more than a few hours, and even up to a few days.  

Thus, the reports regarding periods of bedrest are fairly minimal, and in no situation have they met the criteria for even the 40 percent level.  As such, consideration under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes does not provide a higher rating than the General Rating Formula for diseases and injuries of the thoracolumbar spine.

Associated Objective Neurologic Abnormalities

During an August 2004 VA spine examination, the Veteran denied any radiating pain.  There were no findings of any neurological, motor, sensory, deep tendon reflex, or gait impairment.  The examiner reported that there was no evidence of neurological spine problems. 

During a December 2005 VA spine examination, the Veteran reported no radiation of pain.  There were no findings of intervertebral disc disease or any motor strength, sensory, deep tendon reflex, or gait impairment.  

During the January 2011 orthopedic examination, the Veteran reported occasional radiation of pain into the right lower extremity.  She did have tenderness at L5-S1 with positive straight leg raise on the right, but negative on the left.  She had 5 out of 5 strength in the extremities with normal, symmetric deep tendon reflexes and a normal gait.  She had decrease in sensation in the right lower extremity involving the SI nerve distribution extending down the lateral aspect of the thigh into the foot.  The diagnosis was degenerative disc disease of the lumbar spine with right lower extremity radiculopathy.

During the January 2011 neurological examination, the Veteran reported that she has back pain which seems to radiate into the back of both legs.  The examiner acknowledged her complaints, but found that there were no neurologic residuals, such as radiculopathy or neuropathy, that can be associated with her service-connected low back pain.  The rationale for this opinion was that the distribution of her complaints is not consistent with a neurologic anatomic distribution, such as nerve root or peripheral nerves.  Moreover, there was no muscle atrophy; muscle tone was normal; muscle strength was 5 out of 5 in all muscle groups tested; station was normal, gait was normal; primary sensation demonstrated no abnormalities; and deep tendon reflexes were brisk and equal.  

Diagnostic Code 8520 governs paralysis of the sciatic nerve.  Where such paralysis is complete such that the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, an 80 percent rating is available.  For incomplete paralysis, where severe, with marked muscular atrophy, a 60 percent rating is available.  Where moderately severe, a 40 percent rating is available.  Where moderate, a 20 percent rating is available; where mild, a 10 percent rating is available.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

While there appears to be a disagreement between the orthopedic and neurological examiners regarding the presence of right lower extremity radiculopathy, the Board finds that resolving this disagreement is not necessary.  Based on what appear to be minimal findings and the Veteran's account of only occasional radiation of pain, the Board finds that a compensable rating would not be warranted under Diagnostic Code 8520.  Notably, as found by both examiners, there is no evidence of any effect on the musculature or strength of either lower extremity, nor does there appear to be any effect on posture or ambulation, as the Veteran's gait and station were found to be normal.  Prior examinations found no neurological involvement.  Thus, even accepting the orthopedic examiner's assessment of right lower extremity radiculopathy, a compensable rating is not warranted.  

For these reasons, the Board finds that the weight of the evidence is against entitlement to a rating in excess of 40 percent for low back disability, and the evidence is against assignment of any separate ratings for associated neurological impairment.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected low back disability.  The criteria specifically provide for ratings based on the presence of limitation of motion of the spine including due to pain and other orthopedic factors and incapacitating episodes.  Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 

Analysis of TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Substantially gainful employment is that employment which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the claimant resides.  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

In evaluating a veteran's employability, consideration may be given to her level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the claimant is capable of performing the physical and mental acts required by employment, not whether she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran has three service-connected disabilities - a low back disability, rated at 40 percent, reactive airway disease, rated at 30 percent, and geographic tongue, rated at zero percent.  The Veteran therefore has one disability rated at 40 percent; however, her combined disability rating is 60 percent, which is less than the 70 percent combined rating required for the assignment of a total rating.  Thus, the Board finds that the Veteran fails to meet the schedular criteria for consideration of a total rating based on individual unemployability due to service- connected disabilities.  See 38 C.F.R. § 4.16(a).

The Board has also considered whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  The Veteran's vocational rehabilitation folder reveals that she completed her goal of obtaining an Associates Degree in Office Systems Technology in August 2003.  She then continued her education under the G.I. Bill in pursuit of Bachelor's Degree.

During the January 2011 orthopedic examination, the Veteran reported that she was currently working as a nurse.  She reported experiencing pain at work, but said, for the most part, she can still do her job appropriately.  There are occasions where she misses work predominantly during flare-ups.  Also, there are occasions where her back pain slows her down at times and prohibits her from being as productive as she would like to be.  But, she said that she is still very capable of doing her nursing work.  The examiner concluded that she is not unemployable and that she does not necessarily believe she is unemployable.  He noted that, transiently, her ability to work may be affected during flare-ups and on bad days, but, she is not unemployable and clearly told the examiner that she is able to still do her nursing work.

In sum, the Veteran is demonstrably able to secure and follow a substantially gainful occupation and is currently doing so.  Based on the evidence, the Board finds that submission of the claim for extraschedular consideration in accordance with 38 C.F.R. § 3.321 is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



ORDER

The appeal as to entitlement to a disability rating in excess of 40 percent for a low back disability is denied.

The appeal as to entitlement to a TDIU is denied.



____________________________________________
John Z. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


